TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2014



                                      NO. 03-13-00223-CR


                            Remberto Santos-Hernandez, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
   MODIFIED AND, AS MODIFIED, AFFIRMED IN PART; VACATED IN PART --
                   OPINION BY CHIEF JUSTICE JONES




This is an appeal from two judgments of conviction entered by the trial court on

February 28, 2013. Having reviewed the record and the parties’ arguments, the Court holds that

there was error in the trial court’s judgment on Count I that requires correction and that there was

error in the trial court’s judgment on Count II.       Accordingly, we modify the trial court’s

judgment on Count I to reflect that the “Date Judgment Entered” was February 28, 2013 and

affirm the judgment as modified; we vacate the trial court’s judgment on Count II. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.